DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 7-8 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-8 are pending.
Status of Previous Rejections
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.
The rejections of Claims 1-4, 6 and 8 under 35 U.S.C. 103 as being unpatentable over US’006 (US 2018/0079006) and further in view of JP’282 (JPS61-11282) have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over US’006 (US 2018/0079006) and further in view of JP’282 (JPS61-11282), as applied to claim 1 above, and further in view of US’744 (US 2011/0204744) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the compact has a relative density. However, it’s unclear the recited density is before the first heat treatment, after the first heat treatment or after the second heat treatment recited in claims 1 and 8. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’006 (US 2018/0079006) and further in view of JP’282 (JPS61-11282) and US’744 (US 2011/0204744).
Regarding claim 1, US’006 teaches a method for manufacturing a powder magnetic core, comprising: a step of compacting a raw material powder to form a compact;  a step of performing a first heat treatment on the compact to obtain a first heat-treated body;  and a step of performing a second heat treatment on the first heat-treated body to obtain a second heat-treated body, wherein the raw material powder contains a soft magnetic powder and a lubricant, and the second heat treatment is performed in a temperature range from 300 ºC to 700 ºC for a time of 5 minutes to 90 minutes ([0041] to [0055]). The temperature and time of the second heat treatment disclosed by US’006 overlap the recited temperature and time in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’006 does not teach a step of heating the compact at a temperature range from Tm to Tm+50 ºC (Tm is a melting point of the lubricant) for a time longer than 10 minutes. JP’282 teaches a method of making a green compact and discloses prior to normal heat treatment, heating the compact to a temperature greater than the melting point of the lubricant for 10 minutes, the strength of the green compact is improved  ([0001]; [0002]; Page 3 and Page 4). Thus, it would be obvious to one of ordinary skill in the art to heat the compact to a temperature greater than the melting point of the lubricant for 10 minutes prior to the normal heat treatment as taught by JP’282 in the process of US’006 in order to improve the strength of the green compact as disclosed by JP’282. The heating temperature disclosed by JP’282 overlaps the recited temperature of the first heat treatment recited in claim 1 and the heating time disclosed by JP’282 is close to the recited time in claim 1. Thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’006 in view of JP’282 does not teach the recited relative density. US’744 teaches a method for making a soft magnetic power compact and discloses that relative density determines the strength of the magnetic core ([0087] to [0096]). Thus, it would be obvious to one of ordinary skill in the art to optimize the relative density through routine experimentation as taught by US’744 in the process of US’006 in view of JP’282 in order to make a compact having desired strength as disclosed by US’744. See MPEP 2144.05 II. Further, US’744 discloses an example of relative density of 97.2% or more ([0096]), which is close to the recited density in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 2, US’006 discloses that the soft magnetic powder has a mean particle diameter D50 of 10-300 µm ([0042]), which overlaps the recited size in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 3, US’006 discloses that the melting point Tm of the lubricant is 105 ºC ([0087]; Fig. 4), which meets the limitation recited in claim 3.
Regarding claim 4, US’006 discloses that an amount of the lubricant contained in the raw material powder is 0.2 mass % or more and less than 0.8 mass % ([0046]), which meets the limitation recited in claim 4.
Regarding claim 6, US’006 in view of JP’282 does not explicitly disclose that the first heat treatment is performed in a non-oxidizing atmosphere. However, performing heat treatment of soft magnetic powder compact under non-oxidizing atmosphere is well-known to one of ordinary skill in the art in order to reduce the oxidation of the magnetic core. Thus, claim 6 is obvious over US’006 in view of JP’282.
Regarding claim 7, US’006 in view of JP’282 does not teach compacting is performed in which a mold is heated to a temperature of Tm-100ºC to Tm-20ºC. US’744 teaches a method for making a soft magnetic power compact and discloses that compacting is performed at a temperature of Tm-50 ºC to Tm-30 ºC to improve the lubrication effect ([0091]). Thus, it would be obvious to one of ordinary skill in the art to make a compact by warm compacting at a temperature of Tm-50 ºC to Tm-30 ºC as taught by US’744 in the process of US’006 in view of JP’282 in order to improve the lubrication effect as disclosed by US’744.
Regarding claim 8, US’006 teaches a method for manufacturing a powder magnetic core, comprising: a step of compacting a raw material powder to form a compact;  a step of performing a first heat treatment on the compact to obtain a first heat-treated body;  and a step of performing a second heat treatment on the first heat-treated body to obtain a second heat-treated body, wherein the raw material powder contains a soft magnetic powder and a lubricant, and the second heat treatment is performed in a temperature range from 300 ºC to 700 ºC for a time of 5 minutes to 90 minutes ([0041] to [0055]). The temperature and time of the second heat treatment disclosed by US’006 overlap the recited temperature and time in claim 8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’006 does not teach a step of heating the compact at a temperature range from Tm to Tm+50 ºC (Tm is a melting point of the lubricant) for a time longer than 10 minutes. JP’282 teaches a method of making a green compact and discloses prior to normal heat treatment, heating the compact to a temperature greater than the melting point of the lubricant for 10 minutes, the strength of the green compact is improved  ([0001]; [0002]; Page 3 and Page 4). Thus, it would be obvious to one of ordinary skill in the art to heat the compact to a temperature greater than the melting point of the lubricant for 10 minutes prior to the normal heat treatment as taught by JP’282 in the process of US’006 in order to improve the strength of the green compact as disclosed by JP’282. The heating temperature disclosed by JP’282 overlaps the temperature of the first heat treatment recited in claim 8 and the heating time disclosed by JP’282 is close to the recited time in claim 8. Thus, claim 8 is obvious over US’006 in view of JP’282. See MPEP 2144.05 I.
US’606 discloses that the melting point Tm of the lubricant is 105 ºC ([0087]; Fig. 4), which meets the melting point limitation recited in claim 8.
US’606 discloses that the soft magnetic powder has a mean particle diameter D50 of 10-300 µm ([0042]), which overlaps the recited size in claim 8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’006 in view of JP’282 does not teach the recited relative density. US’744 teaches a method for making a soft magnetic power compact and discloses that relative density determines the strength of the magnetic core ([0087] to [0096]). Thus, it would be obvious to one of ordinary skill in the art to optimize the relative density through routine experimentation as taught by US’744 in the process of US’006 in view of JP’282 in order to make a compact having desired strength as disclosed by US’744. See MPEP 2144.05 II. Further, US’744 discloses an example of relative density of 97.2% ([0096]), which is close to the recited density in claim 8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that Claim 1 now specifies performing a first heat treatment on the compact to obtain a first heat-treated body and the compact has a relative density lower than 97%. Claim 1 does not specify that the first heat-treated body has a relative density lower than 97%. It is thus clear from the language of the claims that the relative density of the compact recited in claim 1 is before the first heat treatment.
In response, instant Specification discloses: “The second heat treatment is performed on the compact (first heat-treated body)”. Thus, the compact before second heat treatment is also a compact. If the applicants intend to recite a relative density before the first heat treatment, the limitation “and the compact has a relative density lower than 97%” should be added to line 3.

Second, the applicants argued that JP ’282 discloses the use of the lubricant instead of an adhesive to improve the strength of the compact. In JP ’282, the treatment is performed such that zinc stearate, which is the lubricant, remains after the treatment. This is because the desired effect cannot be achieved if the lubricant is removed. JP ’282 indicates that the strength reaches the maximum value at a temperature higher than the melting point of the lubricant by about 50°C, and clearly teaches that the lubricant should not be lost, describing “this can be explained with the fact that in a temperature range higher than the temperature at which the strength reaches the maximum value, melted zinc stearate is lost by flowing out of the green compact, being evaporated, etc., and the amount thereof decreases.” While JP ’282 appears to describe that the heat treatment is performed for 10 minutes, JP °282 does not disclose or suggest anything about performing the heat treatment for any amount of time beyond 10 minutes. In this respect, JP ’282 is contrary to the method of the present disclosure, where the heat treatment is performed for a time longer than 10 minutes to remove the lubricant from the outside of the compact.
In response, JP’282 simply disclose that the heat treatment temperature should not be greater than Tm+50 ºC. JP’282 does not teach away the recited heat treatment time.
JP’282 teaches a heat treatment temperature at Tm to Tm+50 ºC for 10 minutes (Page 3). The recited heat treatment time “longer than 10 minutes” covers a scope of 10.000001 minutes. Thus, the heat treatment time disclosed by JP’282 is very close to the recited heat treatment time in claims 1 and 8. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I. Therefore, a prima facie case of obviousness has been established over US’006 in view of JP’282 (JPS61-11282) and US’744 (US 2011/0204744).

Third, the applicants argued that JP ’282 addresses the problem regarding the strength of the green compact. The present disclosure, however, addresses a problem regarding the flatness of a sintered body. While JP ’282 seeks to leave lubricant inside the compact, doing so in the sintered body of the present disclosure would have an adverse effect.
In response, flatness of a sintered body is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, JP’282 discloses that after the heat treatment, the compact is sintered (Page 2). Thus, the heat treatment condition disclosed by JP’282 would not have an adverse effect on the sintered body.

Fourth, the applicants argued that US ’744 appears to merely disclose in an example a relative density of 97.2%, which is outside of the recited range of “lower than 97%.” As described, for example, in paragraph [0021] of the specification as originally filed in the present application, if the relative density of the compact is lower than 97%, spaces are likely to be formed between soft magnetic particles when the lubricant is removed to the outside of the compact through the first heat treatment, and air flow channels are likely to be formed through which the inside and the outside of the compact are in communication. Applicant submits that no such air flow channels would like be formed in the compact of US ’744, which does not have a relative density lower than 97%.
In response, US’744 discloses that the relative density is 97.2% or greater ([0096]), which is close to the relative density in claims 1 and 8. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I. Therefore, a prima facie case of obviousness has been established over US’006 in view of JP’282 (JPS61-11282) and US’744 (US 2011/0204744).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733